Exhibit 10.5

 

EXECUTION VERSION

 

DEED OF AMENDMENT

 

among

 

(1) CLYDE BLOWERS CAPITAL S.À R.L.

 

(2) SCF-VI OFFSHORE L.P.

 

(3) APPLEBY NOMINEES (JERSEY) LIMITED

 

(4) THE MANAGEMENT

 

(5) SPX CORPORATION

 

and

 

(6) THE RESTRICTED PERSONS

 

Relating to the Share Purchase Agreement dated 24 August 2011 in connection with
the sale of the issued share capital of Clyde Union (Holdings) S.à r.l.

 

Dated: 1 November 2011

 

--------------------------------------------------------------------------------


 

INDEX

 

1.

Definitions and Interpretation

3

 

 

 

2.

Amendments

4

 

 

 

3.

Counterparts

5

 

 

 

4.

Governing Law and Jurisdiction

5

 

--------------------------------------------------------------------------------


 

THIS DEED is made on 1 November  2011

 

AMONG

 

(1)                                 CLYDE BLOWERS CAPITAL S.À R.L a private
limited liability company (“société a responsibilité limitée”) incorporated in
Luxembourg (registered number B141248) and having its registered address at 37
Rue d’Anvers L-1130, Luxembourg (“Clyde”);

 

(2)                                 SCF-VI OFFSHORE L.P. a limited partnership
registered in the Cayman Islands and having its registered office at Maples
Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, KY1-1104,
Cayman Islands (“SCF”);

 

(3)                                 APPLEBY NOMINEES (JERSEY) LIMITED a company
incorporated in Jersey (registered number 3051), whose registered office is at
PO Box 207, 13-14 Esplanade, St Helier, Jersey, JE1 1BD (“Appleby”);

 

Clyde, SCF and Appleby are hereinafter collectively referred to as the “Sellers”

 

(4)                                 THE PERSONS whose names and addresses are
set out in Section 2 (The Management) of Schedule 1 of the SPA (the
“Management”);

 

(5)                                 SPX CORPORATION a company incorporated in
Delaware, USA and having its principal place of business at 13515 Ballantyne
Corporate Place, Charlotte, North Carolina 28277, United States (the
“Purchaser”); and

 

(6)                                 THE PERSONS whose names and addresses are
set out in Section 3 (The Restricted Persons) of Schedule 1 of the SPA (the
“Restricted Persons”).

 

INTRODUCTION

 

A.                                  On 24 August 2011, the Sellers, the
Management, the Purchaser and the Restricted Persons entered into an agreement
(the “SPA”) to sell all of the corporate units in the capital of CLYDE UNION
(HOLDINGS) S.À R.L, a private limited liability company (“société a
responsibilité limitée”) incorporated in Luxembourg (registered number B140256),
(the “Company”) details of which are set out in Section 1 (Particulars of the
Company) of Schedule 2 of the SPA.

 

B.                                    The parties wish to make certain
amendments to the SPA as described in this Deed.

 

C.                                    In accordance with Clause 20 of the SPA,
the parties wish to amend the SPA to reflect these changes.

 

NOW IT IS AGREED as follows:

 

1.                                     DEFINITIONS AND INTERPRETATION

 

1.1                                In this Deed, unless the context requires
otherwise or unless otherwise specified, the words and expressions defined in
the SPA shall have the same meanings in this Deed.

 

--------------------------------------------------------------------------------


 

1.2                                In this Deed, the provision of Clauses 1, 12
to 24 (inclusive), 27 and 28 of the SPA shall be deemed to be incorporated
herein brevitatis causa.

 

2.                                      AMENDMENTS

 

2.1                                Consideration

 

Clauses 3.1, 3.2 and 3.3 of the SPA shall be deleted in their entirety with
effect from the time of signing of the SPA on 24 August 2011 (the “Amendment
Effective Time”) and replaced with the following Clauses:

 

“3.1         Subject to any adjustment in respect of the Completion Net Debt as
set out in Clause 3.5, the Consideration shall be an amount equal to:

 

3.1.1        £565,000,000 payable at Completion in the manner set out in Clause
6 (Completion);

 

3.1.2        The First Earn Out Payment as defined and set forth in Clause
3.2.1; and

 

3.1.3        The Second Earn Out Payment as defined and set forth in Clause
3.2.2.

 

3.2           The Sellers shall be entitled to the First Earn Out Payment and
the Second Earn Out Payment (collectively, the “Earn Out Payments”) as follows:

 

3.2.1                        If the LTM March 2012 Group EBITDA exceeds
£47,881,356, the Sellers shall be entitled to an earn out payment (the “First
Earn Out Payment”) calculated in accordance with the following formula:

 

LTM March 2012 Group EBITDA less £47,881,356   x    11.8

 

provided that in no event shall the First Earn Out Payment be less than zero or
more than £185,000,000.

 

3.2.2                        If the Annual 2012 Group EBITDA exceeds the Earn
Out Threshold as defined below, the Sellers shall be entitled to an earn out
payment (the “Second Earn Out Payment”) equal to the following formula:

 

Annual 2012 Group EBITDA less Earn Out Threshold

 

 

£10,000,000

 

x Earn Out Multiple

 

provided that in no event shall the Second Earn Out Payment be less than zero or
more than the Earn Out Multiple.  As used in this Clause, (i) the “Earn Out
Threshold” shall equal £65,000,000 unless the LTM March 2012 Group EBITDA is
less than £47,881,356, in which event the Earn Out Threshold shall equal
£112,881,356 minus the LTM March 2012 Group EBITDA, and (ii) the “Earn Out
Multiple” shall equal £185,000,000 minus the amount of the First Earn Out
Payment.

 

3.2.3                        In no event shall the sum of the First Earn Out
Payment and the Second Earn Out Payment exceed £185,000,000.

 

3.3           The Earn Out Payments shall be calculated in accordance with the
principles set out in Schedule 15 and, if either is payable, shall be paid
within 10 Business Days after (i) the date of the final determination of the LTM
March 2012 Group EBITDA, in the case of the First Earn Out Payment, and (ii) the
date of the final determination of the Annual 2012 Group EBITDA, in the case of
the Second Earn Out Payment, in each case in accordance with this Clause 3 and
Schedule 15.

 

--------------------------------------------------------------------------------


 

2.2                                Earn Out

 

Schedule 15 of the SPA is shall be deleted, with effect from the Amendment
Effective Time, and replaced in its entirety with the provisions of the
replacement Schedule 15 as set forth in the Schedule to this Deed.

 

3.                                      COUNTERPARTS

 

This Deed may be entered into in any number of counterparts and by the parties
on separate counterparts, but shall not be effective until each party has
executed and delivered at least one counterpart.  Each counterpart, when
executed and delivered, shall constitute an original, but all the counterparts
shall together constitute one and the same instrument.

 

4.                                      GOVERNING LAW AND JURISDICTION

 

This Deed shall be governed by and construed in accordance with English law. 
The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute arising out of or in connection
with this Deed  in respect of any claim (including any non-contractual claim)
brought against the Sellers and shall have non-exclusive jurisdiction in respect
of any claim (including any non-contractual claim) brought by the Sellers.

 

This Deed is executed as a deed by the parties and is delivered and takes effect
on the date at the beginning of this Deed.

 

--------------------------------------------------------------------------------


 

SCHEDULE(Replacement Schedule 15)

 

SCHEDULE 15

 

SECTION 1
EARN OUT

 

1.                                      Definitions

 

In this Schedule the following terms shall have the meanings ascribed to them-

 

“Annual 2012 Group EBITDA” means the net income of the Group (before deduction
of dividends and distributions to the extent expensed in the financial
statements of the Group) for the Relevant Year ending 31 December 2012
determined on a consolidated basis in accordance with (1) the principles set out
in paragraphs (a) to (c) and (i) to (xii) below (2) to the extent not
inconsistent with paragraph (1) above the accounting principles, policies and
procedures used in the preparation of the Financial Statements (as defined in
Schedule 5) consistently applied and (3) to the extent not inconsistent with
(1) and (2), IFRS in force as at 31 December 2012 consistently applied, plus the
sum of the following (to the extent deducted from net income for such period):
(a) any Tax expense (including deferred tax expense) based on income;
(b) depreciation, amortisation or impairment of fixed asset expense (including
goodwill and intangible assets) and revaluation of assets and (c) interest
expense (including but not limited to bank interest and finance lease interest)
and similar charges (including any charge, expense or provision for financing
fees, amortisation of debt issuance costs or fees or charges for bonding, bank
guarantees or letters of credit). In calculating Annual 2012 Group EBITDA:

 

(i)                          the Group shall be accounted for as a separate and
independent accounting entity, and unconsolidated with the Purchaser or any of
its Affiliates outside of the Group (“non-Group Entities”);

 

(ii)                       sharing or allocation of overhead with or from any
non-Group Entities shall be excluded, and any expenses on the Purchaser’s
corporate books that have typically not been recorded on the Group’s books shall
be excluded, save to the extent that such costs replace existing costs of the
Group;

 

(iii)                    all costs, fees and expenses incurred in connection
with the transaction contemplated herein (including any costs of integration or
restructuring) shall be excluded;

 

(iv)                   to the extent ay Annual 2012 Group EBITDA is attributable
to acquisitions and joint ventures completed after Completion this shall be
excluded;

 

(v)                      all transfer pricing from or to non-Group Entities
shall be on an arm’s length basis;

 

(vi)                   costs and expenses of Segment Management personnel (being
all management senior to the Management) shall be excluded;

 

(vii)                any extraordinary or exceptional items shall be excluded;

 

(viii)             the calculation of Annual 2012 Group EBITDA shall be adjusted
to exclude the impact of the operation of the Group during 2012 other than in
the ordinary course of business consistent with past practice.  The parties
agree to use their reasonable good faith efforts to determine the amount of any
such adjustment;

 

(ix)                 there shall be excluded from such calculation any benefit
of any synergies which can be demonstrably gained by the Group in connection
with the operation of the business of the Group by virtue of the Group being
part of the Purchaser’s Group following Completion (compared with being part of
the Seller’s Group prior to Completion) which

 

--------------------------------------------------------------------------------


 

benefit would not otherwise be available to the Group, provided that in each
Quarterly Report (as hereinafter defined) there shall be identified the nature
and amount of such synergy in the relevant month provided that such amounts
shall only be included in the Annual 2012 Group EBITDA (and the Draft Second
Earn Out Statement) if the amount of such synergy has been agreed by Clyde
acting reasonably or has been determined by the Independent Accountant;

 

(x)                        to the extent that the Purchaser increases its
percentage holding in any joint venture vehicle of the Group following
Completion the amount of such increase (and the Group’s corresponding increased
percentage share of the Annual 2012 Group EBITDA attributable to such joint
venture vehicle) shall be ignored in the calculation, but not, for the avoidance
of doubt the share of the Annual 2012 Group EBITDA attributable to the Group’s
percentage share of the joint venture vehicle to the extent funded as at
Completion;

 

(xi)                     any unrealised foreign exchange gains and foreign
exchange losses shall be excluded; and

 

(xii)                  if the Purchaser is in breach of the provisions set out
in this Schedule and the Sellers have not consented in writing to such breach
then the Draft Second Earn Out Statement and the Annual 2012 Group EBITDA shall
be adjusted as if the breach had not occurred for the purpose of determining the
Second Earn Out Payment.

 

“Business Plan” means the business plan for the Group Companies for the Relevant
Year a copy of which is in the agreed form.

 

“LTM March 2012 Group EBITDA” means the net income (before deduction of
dividends and distributions to the extent expensed in the financial statements
of the Group) for the Relevant Period  determined on a consolidated basis in
accordance with (1) the principles set out in paragraphs (a) to (c) and (i) to
(xvi) below (2) to the extent not inconsistent with paragraph (1) above the
accounting principles, policies and procedures used in the preparation of the
management accounts of the Group consistently applied and as adjusted for  any
identified audit adjustments relating to the Relevant Period and (3) to the
extent not inconsistent with (1) and (2), IFRS in force as at 31 March 2012
consistently applied, plus the sum of the following (to the extent deducted from
net income for such period): (a) any Tax expense (including deferred tax
expense) based on income; (b) depreciation, amortisation or impairment of fixed
asset expense (including goodwill and intangible assets) and revaluation of
assets and (c) interest expense (including but not limited to bank interest and
finance lease interest) and similar charges (including any charge, expense or
provision for financing fees, amortisation of debt issuance costs or fees or
charges for bonding, bank guarantees or letters of credit). In calculating LTM
March 2012 Group EBITDA:

 

(i)                          the Group shall be accounted for as a separate and
independent accounting entity, and unconsolidated with the Purchaser or any of
its Affiliates outside of the Group (“non-Group Entities”);

 

(ii)                       sharing or allocation of overhead with or from any
non-Group Entities shall be excluded, and any expenses on the Purchaser’s
corporate books that have typically not been recorded on the Group’s books shall
be excluded, save to the extent that such costs replace existing costs of the
Group;

 

(iii)                    all costs, fees and expenses incurred in connection
with the transaction contemplated herein (including, but not exhaustively, any
costs of integration or restructuring; staff or management bonuses payable on
completion of the transaction (where these are either (i) payable by parties
other than the Group or the Purchaser or (ii) Debt); contributions, costs or
charges incurred relating to financing of any pension scheme as a result of the
transaction and the Deferred Consideration ) shall be excluded;

 

--------------------------------------------------------------------------------


 

(iv)                   to the extent any LTM March 2012 Group EBITDA
attributable to acquisitions and joint ventures completed after Completion this
shall be excluded;

 

(v)                      all transfer pricing from or to non-Group Entities
shall be on an arm’s length basis;

 

(vi)                   costs and expenses of Segment Management personnel (being
all management senior to the Management) shall be excluded;

 

(vii)                any extraordinary or exceptional items shall be excluded;

 

(viii)             the calculation of the LTM March 2012 Group EBITDA shall be
adjusted to exclude the impact of the operation of the Group for the period from
Completion to March 31, 2012 other than in the ordinary course of business
consistent with past practice.  The parties agree to use their reasonable good
faith efforts to determine the amount of any such adjustment;

 

(ix)                 to the extent that the Purchaser increases its percentage
holding in any joint venture vehicle of the Group following Completion the
amount of such increase (and the Group’s corresponding increased percentage
share of the LTM March 2012 Group EBITDA attributable to such joint venture
vehicle) shall be ignored in the calculation, but not, for the avoidance of
doubt the share of the LTM March 2012 Group EBITDA attributable to the Group’s
percentage share of the joint venture vehicle to the extent funded as at
Completion;

 

(x)                        any unrealised foreign exchange gains and foreign
exchange losses shall be excluded;

 

(xi)                     if the Purchaser is in breach of the provisions set out
in this Schedule and the Sellers have not consented in writing to such breach
then the Draft First Earn Out Statement and the LTM March 2012 Group EBITDA
shall be adjusted as if the breach had not occurred for the purpose of
determining the First Earn Out Payment;

 

(xii)                  any costs, expenses or charges in relation to acquisition
accounting as set out in IFRS 3 (Revised) shall be excluded;

 

(xiii)               if the total cost of remuneration (including bonuses)
payable to employees of the Group is more than that which would have been
payable if the Group had applied those remuneration and bonus arrangements or
policies in place immediately prior to Completion, then an amount equal to the
difference shall be added;

 

(xiv)              any costs or charges incurred related to the financing or
settlement of any pension deficit initiated or caused by the Purchaser shall be
excluded;

 

(xv)                 any losses arising or costs associated with closing out
foreign exchange contracts shall be excluded; and

 

(xvi)              there shall be excluded from such calculation any benefit of
any synergies which can be demonstrably gained by the Group in connection with
the operation of the business of the Group by virtue of the Group being part of
the Purchaser’s Group following Completion (compared with being part of the
Seller’s Group prior to Completion) which benefit would not otherwise be
available to the Group, provided that in each Quarterly Report (as hereinafter
defined) there shall be identified the nature and amount of such synergy in the
relevant month provided that such amounts shall only be included in the LTM
March 2012 Group EBITDA (and the Draft First Earn Out Statement) if the amount
of such synergy has been agreed by Clyde acting reasonably or has been
determined by the Independent Accountant;

 

“Relevant Period” means the twelve month period ending on 31 March 2012;

 

--------------------------------------------------------------------------------


 

“Relevant Year” means the financial year of the Group Companies commencing on 1
January 2012 and ending on 31 December 2012;

 

2.                                      Draft Earn Out Statements

 

2.1                                Delivery of Draft Earn Out Statements.

 

2.1.1                                 Within 45 days after 31 March 2012, the
Purchaser shall procure to be prepared and delivered to the Sellers’
representative (as appointed from time to time in accordance with Clause 16.1) 
a calculation of the LTM March 2012 Group EBITDA along with a calculation of the
First Earn Out Payment (the “Draft First Earn Out Statement”).  The Draft First
Earn Out Statement shall be prepared in accordance with the provisions of this
Agreement.  The Sellers will have 25 Business Days after receipt of the Draft
First Earn Out Statement, to notify the Purchaser in writing that they dispute
the calculation of the LTM March 2012 Group EBITDA or the calculation of the
First Earn Out Payment, and such notice (the “First Statement Dispute Notice”)
shall set forth in reasonable detail any objections to the Draft First Earn Out
Statement and the calculation of the respective First Earn Out Payment, if any. 
If the Sellers do not serve the First Statement Dispute Notice within such 25
Business Day period, the Draft First Earn Out Statement shall be deemed to be
final, binding and conclusive on the Sellers and the Purchaser.

 

2.1.2                                 Within 75 days after 31 December 2012, the
Purchaser shall procure to be prepared and delivered to the Sellers’
representative (as appointed from time to time in accordance with Clause 16.1) a
calculation of the Annual 2012 Group EBITDA along with a calculation of the
Second Earn Out Payment (the “Draft Second Earn Out Statement”).  The Draft
Second Earn Out Statement shall be prepared in accordance with the provisions of
this Agreement.  The Sellers will have 60 Business Days after receipt of the
Draft Second Earn Out Statement, to notify the Purchaser in writing that they
dispute the calculation of the LTM March 2012 Group EBITDA or the calculation of
the Second Earn Out Payment, and such notice (the “Second Statement Dispute
Notice”) shall set forth in reasonable detail any objections to the Draft Second
Earn Out Statement and the calculation of the respective Second Earn Out
Payment, if any.  If the Sellers do not serve the Second Statement Dispute
Notice within such 60 Business Day period, the Draft Second Earn Out Statement
shall be deemed to be final, binding and conclusive on the Sellers and the
Purchaser.

 

2.2                                The Sellers may dispute the Draft First Earn
Out Statement and the Draft Second Earn Out Statement only on the grounds that
it has not been prepared in accordance with the basis, methods, procedures,
assumptions and adjustments set forth in this Agreement.   In the event of such
a dispute, the Sellers and the Purchaser shall in good faith attempt to resolve
any such dispute, and any resolution by them as to any disputed amounts shall be
final, binding and conclusive on the Sellers and the Purchaser for all
purposes.  If the Sellers and the Purchaser are unable to resolve any such
dispute within 30 Business Days after the First Statement Dispute Notice or the
Second Statement Dispute Notice, as applicable, has been given by the Sellers to
the Purchaser, the Sellers and the Purchaser shall submit the items remaining in
dispute for resolution to an internationally recognised independent public
accounting firm that currently does not audit and has not audited within the
past two years the Sellers or the Purchaser, or any of their respective
Affiliates, as shall be agreed upon by the Sellers and the Purchaser (the
“Independent Accountant”). If an agreement cannot be reached within 10 Business
Days of the expiration of the 30 Business Day period set forth in the preceding
sentence, the Independent Accountant shall be selected by the London Court of
International Arbitration upon the request of either the Sellers or the
Purchaser.  Promptly, but no later than 20 Business Days after the dispute is
submitted to the Independent Accountant, the Independent Accountant shall
determine, based solely on presentations by the Sellers and the Purchaser, and
not by independent review, only those issues remaining in dispute and shall
render a report as to the dispute and the resulting computation of the LTM
March 2012 Group EBITDA and the First Earn Out Payment, or the Annual 2012 Group

 

--------------------------------------------------------------------------------


 

EBITDA and the Second Earn Out Payment, as applicable, which shall be final,
binding and conclusive on the Sellers and the Purchaser.

 

2.3                                The fees, costs and expenses of the
Independent Accountant: (a) shall be borne by the Sellers in the proportion that
the aggregate pounds sterling amount of such remaining disputed items so
submitted that are unsuccessfully disputed by the Sellers (as finally determined
by the Independent Accountant) bears to the aggregate pounds sterling amount of
such items so submitted; and (b) shall be borne by the Purchaser in the
proportion that the aggregate pounds sterling amount of such remaining disputed
items so submitted that are unsuccessfully disputed by the Purchaser (as finally
determined by the Independent Accountant) bears to the aggregate pounds sterling
amount of such items so submitted.

 

2.4                                The Purchaser shall provide the Sellers and
the Independent Accountant with reasonable access to all relevant books, records
and workpapers and Purchaser’s Group (as the successor entity to any Group
Company) employees and management necessary for reviewing and verifying either
the Draft First Earn Out Statement or the Draft Second Earn Out Statement as the
case may be and the calculation of the applicable Earn Out Payment, including
the workpapers of the Purchaser’s Group’s (as the successor entity to any Group
Company) auditor.  In the event of a dispute in accordance with paragraph 2, the
Sellers will provide the Purchaser with their workpapers generated in connection
with their review of the Draft Earn Out Statement in dispute and the calculation
of the applicable Earn Out Payment.

 

--------------------------------------------------------------------------------


 

SECTION 2
COVENANTS

 

1.             The Purchaser covenants with the Sellers that during the period
commencing on Completion and ending on 31 December 2012, the Purchaser will
procure  that none of the following will occur in respect of any Group Company
unless otherwise agreed in writing by the Sellers:

 

1.1           the winding up or administration of any Group Company;

 

1.2           the sale, merger or other disposal of the whole or any part of the
business, undertaking of assets of any Group Company to any person that is not
an Affiliate of the Purchaser;

 

1.3           the sale or issuance in the whole or any part of the issued share
capital of any Group Company to any person that is not an Affiliate of the
Purchaser;

 

1.4           any Group Company ceasing to be a wholly owned subsidiary of the
Purchaser (save where a subsidiary is not wholly owned at Completion and remains
so to the same extent during such period from Completion);

 

1.5           any act which is intended to diminish the LTM March 2012 Group
EBITDA  or the  Annual 2012 Group EBITDA and thereby reduce the First Earn Out
Payment or the Second Earn Out Payment;

 

1.6           in respect of the LTM 2012 Group EBITDA any actions-

 

1.6.1           that would, directly or indirectly, defer or have the effect of
deferring the recognition of any revenues of any Group Company for the Relevant
Period (save as consistent with past practice of the Group); or

 

1.6.2           that would, directly or indirectly, accelerate or have the
effect of accelerating expenses of any Group Company into the Relevant Period
(save as consistent with past practice of the Group), including through
increasing the provision of salary or benefits to any employee;

 

1.7           in respect of the Annual 2012 Group EBITDA any actions-

 

1.7.1           that would, directly or indirectly, defer or have the effect of
deferring the recognition of any revenues of any Group Company for the Relevant
Year to any subsequent financial year (save as consistent with past practice of
the Group), including through influencing customers or timing the delivery or
receipt of products or services or that would, directly or indirectly, pull
forward or have the effect of pulling forward the recognition of any revenues of
any Group Company to an earlier financial year; or

 

1.7.2           that would, directly or indirectly, accelerate or have the
effect of accelerating expenses of any Group Company into the Relevant Year from
any subsequent financial year (save as consistent with past practice of the
Group), including through increasing the provision of salary or benefits to any
employee or that would, directly or indirectly, defer or have the effect of
deferring expenses of any Group Company into the Relevant Year from 2011;

 

1.8           taking or agreeing to take any actions which would, or would
reasonably be expected to, assign, confer or otherwise transfer any material
right, benefit or business opportunity of any Group Company, including through
the operation of any other business or the engagement in other activities that
compete with any Group Company;

 

2.             The Purchaser covenants with the Sellers that during the period
commencing on Completion and ending on 31 December 2012, the Purchaser will:

 

--------------------------------------------------------------------------------


 

2.1           operate the Group in the ordinary course of business, consistent
with past practice and the Business Plan (save to the extent necessary to take
account of the then market conditions);

 

2.2           ensure that each member of the Group is sufficiently capitalised
and has sufficient working capital to support the growth plans of the Group as
set out in the Business Plan, provided however that nothing herein shall
obligate Purchaser to fund any capital expenditures that are not included in the
Business Plan;

 

2.3           ensure that all transactions between Purchaser or any of its
Affiliates, on the one hand, and any of the Group Companies, on the other hand,
shall be at cost or shall be adjusted to be upon fair and reasonable terms no
less favourable to either party than would be obtained in a comparable
arm’s-length transaction with an unaffiliated third person;

 

2.4           maintain business interruption and casualty insurance with respect
to the Group in accordance with the Purchaser’s standard practice, and apply any
proceeds of such insurance relating to rebuilding;

 

3.             From Completion until the final resolution of the both of the
Earn Out Payments the Purchaser shall:

 

3.1           provide and deliver to Clyde (1) each month (commencing the month
following the month in which Completion occurs) an operational and financial
review and management accounts for that month of the Group prepared
substantially in the same form as prepared prior to Completion (the “Monthly
Report”) (save that they are prepared in accordance with US GAAP) and (2) each
quarter (commencing in December 2011 if Completion has occurred before then and
if not the quarter immediately following that in which Completion occurs) an
operational and financial review and management accounts of the Group for that
quarter prepared substantially in the same form as prepared prior to Completion
(the “Quarterly Report”) (prepared in accordance with IFRS and reconciled to
show the changes from the Monthly Reports in that quarter (which Monthly Reports
have been prepared under US GAAP)); and

 

3.2           attend quarterly face to face meetings between Jim McColl and Don
Canterna, Jeremy Smeltser, Allan Dowie, Thomas Burley and Keith Mitchell, which
meeting shall comprise a review of the previous quarterly financial performance
and an update review of full year projected performance.

 

2

--------------------------------------------------------------------------------


 

Executed as a Deed for and on behalf of SCF-VI OFFSHORE L.P. by SCF-VI OFFSHORE
G.P. L.P. in its capacity as general partner of SCF-VI OFFSHORE L.P.

 

Signature:

/s/ Anthony F. Deluca

 

 

 

 

Full Name:

Anthony F. Deluca

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Kristy Stone

 

 

 

 

Full Name:

Kristy Stone

 

 

 

 

Address:

1732 Flat Rock Street

 

 

 

 

Friendswood, TX 77546

 

 

Executed as a Deed by CLYDE BLOWERS CAPITAL S.À R.L acting by

 

Signature:

/s/ Francois Brouxel

 

 

 

 

Full Name:

Samla Rabia and Francois Brouxel, managers

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Carmine Reho

 

 

 

 

Full Name:

Carmine Reho

 

 

 

 

Address:

69 Ben de la Petrine

 

 

 

 

L-2320 Luxembourg

 

 

Executed as a Deed by SPX CORPORATION acting by its Attorney Stephen Tsoris by
Power of Attorney dated 22 August 2011

 

Signature:

/s/ Stephen A. Tsoris

 

 

 

 

Full Name:

Stephen A. Tsoris

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Cassandra Ridenhour

 

 

 

 

Full Name:

Cassandra Ridenhour

 

 

 

 

Address:

13515 Ballantyne Corporate Pl.

 

 

 

 

Charlotte, NC 28277

 

 

3

--------------------------------------------------------------------------------


 

Executed as a Deed by S Powell as attorney for SHAKIL AHMED under power of
attorney dated

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Crescent

 

 

 

 

East Kilbride G74 5PA

 

 

Executed as a Deed by FRANCIS BARRETT

 

Signature:

/s/ Francis Barrett

 

 

 

 

Full Name:

Francis Barrett

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Crescent

 

 

 

 

East Kilbride G74 5PA

 

 

4

--------------------------------------------------------------------------------


 

Executed as a Deed by APPLEBY NOMINEES (JERSEY) LIMITED acting by

 

 

Signature:

/s/ Brendan Dowling

 

 

 

 

Full Name:

Brendan Dowling

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ A Riccio

 

 

 

 

Full Name:

Adam Riccio

 

 

 

 

Address:

8 Le Clos Lauren

 

 

 

 

La Route Des Quemeros

 

 

St. Brelade, Jersey JE3 8NF

 

 

Signature:

/s/ Patrick Jones

 

 

 

 

Full Name:

Patrick Jones

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Ross Crick

 

 

 

 

Full Name:

Ross Crick

 

 

 

 

Address:

Apt 7, Richmond House

 

 

 

 

8 David Place, St. Helier, Jersey JE2 4TD

 

 

Executed as a Deed by THOMAS BURLEY

 

Signature:

/s/ Thomas Burley

 

 

 

 

Full Name:

Thomas Burley

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Crescent

 

 

 

 

East Kilbride G74 5PA

 

 

5

--------------------------------------------------------------------------------


 

Executed as a Deed by ALLAN DOWIE

 

 

 

 

Signature:

/s/ Allan Dowie

 

 

 

 

Full Name:

Allan Dowie

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

 

 

Executed as a Deed by S. Powell as attorney for ZILLAH DOYLE under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

 

 

Executed as a Deed by S. Powell as attorney for JOHN FLEMING under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

6

--------------------------------------------------------------------------------


 

Executed as a Deed by S. Powell as attorney for MICHEL FOUCHE under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

 

 

Executed as a Deed by S. Powell as attorney for STEPHEN GILBEY under power of
attorney

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

 

 

Executed as a Deed by CRAWFORD GORRIE

 

 

 

 

Signature:

/s/ Crawford Gorrie

 

 

 

 

Full Name:

Crawford Gorrie

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

7

--------------------------------------------------------------------------------


 

Executed as a Deed byS. Powell as attorney for MARK HANNIGAN under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

 

 

Executed as a Deed by S. Powell as attorney for DANIEL HOLSTEGGE under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

 

 

Executed as a Deed by S. Powell as attorney for JOHN IAN MORRISON under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

8

--------------------------------------------------------------------------------


 

Executed as a Deed by S. Powell as attorney for GRAHAM ROBERTSON under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

 

 

Executed as a Deed by S. Powell as attorney for BRIAN SCORER under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

 

 

Executed as a Deed by S. Powell as attorney for CHADWICK TUTTLE under power of
attorney dated

 

 

 

Signature:

/s/ Shauna Powell

 

 

 

 

Full Name:

Shauna Powell

 

 

 

 

in the presence of:

 

 

 

 

Signature:

/s/ Audrey Tallen

 

 

 

 

Full Name:

Audrey Tallen

 

 

 

 

Address:

1 Redwood Circle

 

 

 

 

East Kilbride G74 5PA

 

 

9

--------------------------------------------------------------------------------